Citation Nr: 1217010	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  10-10 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  The appellant is the Veteran's widow.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2008 decision in which the RO, inter alia, denied entitlement to death pension benefits.  In December 2008, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2010.

For the reason expressed below, the matter on appeal is being remanded to the RO.  VA will notify the appellant when further action, on her part, is required. 


REMAND

The Board's review of the claims file reveals that further RO action on the claim on appeal is warranted.

In her February 2010 substantive appeal, the appellant requested a Board hearing in Washington, DC.  Accordingly, such hearing was scheduled to be held in May 2012 and notice to that effect was mailed to the appellant in April 2012.  In a letter received in late April 2012, the appellant expressed an inability to report to the scheduled Board hearing in Washington, DC, due to transportation issues, and instead requested a Board hearing at a local VA office-specifically, in Dover or Wilmington, Delaware.  The appellant did not specify whether she desired an in-person hearing at the RO (Travel Board hearing), or one via live video conference.


Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. §§ 20.703, 20.704 (2011) (pertaining specifically to hearings before the Board).  Accordingly, and because the RO schedules Travel Board and Board video-conference hearings, remand of this matter to the RO for the requested hearing is warranted. 

Accordingly, this matter is hereby REMANDED to the RO for the following action: 

1.  The Philadelphia RO should transfer the claims file to the RO in Wilmington, Delaware.

2.  After contacting the appellant, the Wilmington RO should schedule the Veteran for a Travel Board or Board video-conference hearing, as appropriate.  The RO should notify the appellant and her representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2011).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 



Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


